

 
THIRD AMENDMENT TO THE
CASPIAN SERVICES INC
SECURED CONVERTIBLE CONSOLIDATED
PROMISSORY NOTE
 
EXHIBIT 10.02
 
ТРЕТЬЯ ПОПРАВКА
К ОБЕСПЕЧЕННОМУ КОРПОРАЦИЕЙ «CASPIAN SERVICES» КОНВЕРТИРУЕМОМУ
КОНСОЛИДИРОВАННОМУ ДОЛГОВОМУ ОБЯЗАТЕЛЬСТВУ
     
This Third Amendment to the Caspian Services, Inc. Secured Convertible
Consolidated Promissory Note (this “Amendment Agreement No. 3”) dated July 27,
2016 is made between Caspian Services, Inc., a Nevada corporation (the “Issuer”)
and Bakhytbek Baiseitov, an individual (the “Initial Holder”).
 
Настоящая Третья поправка к Обеспеченному корпорацией «Caspian Services»
конвертируемому консолидированному долговому обязательству от «27» июля 2016 г.
(именуемая ниже «Дополнительное соглашение №3») заключена между корпорацией
«Caspian Services», зарегистрированной в штате Невада (США) («Векселедатель») и
физическим лицом г-ном Бахытбеком Байсеитовым («Первичный держатель»).
     
RECITALS
 
ПРЕАМБУЛА
WHEREAS:
 
ПРИНИМАЯ ВО ВНИМАНИЕ, ЧТО
     
(A)           The Issuer and the Initial Holder have previously entered into the
Caspian Services Inc. Secured Convertible Consolidated Promissory Note, Issuance
Date September 30, 2011 (the “Consolidated Note”);
 
(B)       The Issuer and the Initial Holder have previously entered into a First
Amendment to the Caspian Services, Inc. Secured Convertible Consolidated
Promissory Note, dated September 24, 2014,  and a Second Amendment to the
Caspian Services, Inc. Secured Convertible Consolidated Promissory Note, dated
September 30, 2015, (collectively referred to as the “Prior Amendment
Agreements”) extending the Maturity Date to June 30, 2016; and
 
(A) Векселедатель и Первичный держатель ранее договорились о выдаче
Обеспеченного корпорацией «Caspian Services» конвертируемого консолидированного
долгового обязательства, дата выдачи - 30 сентября 2011 года («Консолидированное
долговое обязательство»);
 
(B)     Векселедатель и Первичный держатель ранее оформили Первую поправку к
Обеспеченному корпорацией «Caspian Services» конвертируемому консолидированному
долговому обязательству от «24» cентября 2014 г. и Вторую поправку к
Обеспеченному корпорацией «Caspian Services» конвертируемому консолидированному
долговому обязательству от «30» сентября 2015 г. (совместно именуемые ниже
«Заключеные ранее дополнительные соглашения»), согласно которым Срок погашения
был продлен до «30» июня 2016 г.



 
Page/Стр. 1 of/из 5




 
 

--------------------------------------------------------------------------------

 

 
 


(C)           The Issuer and the Initial Holder wish to extend the Maturity Date
of the Consolidated Note as set forth below.
 
(C) Векселедатель и Первичный держатель намерены продлить Срок погашения
Консолидированного долгового обязательства, как изложено ниже,
     
IT IS THEREFORE AGREED in consideration of these presents, the parties agree as
follows:
 
С УЧЕТОМ ВЫШЕИЗЛОЖЕННОГО, стороны договорились о нижеследующем:



ARTICLE I - AMENDMENT TO LOAN AGREEMENT
 
СТАТЬЯ I - ПОПРАВКИ К ДОГОВОРУ ЗАЙМА
     
Section 1.01. Variation of the “Due” Date of the Consolidated Note
 
Раздел 1.01. Изменение «Даты погашения» Консолидированного долгового
обязательства
     
The date the Consolidated Note is due appearing on the first page of the
Consolidated Note, as amended by the Prior Amendment Agreements, immediately
below the title line shall be amended by deleting it in its entirety and
replacing it with:
 
Дата погашения Консолидированного долгового обязательства, указанная на первой
странице Консолидированного долгового обязательства (с поправками,
внесенными Заkлюченными ранее дополнительными соглашениями) непосредственно под
заголовком, полностью удаляется и заменяется следующим текстом:
     
“Due June 30, 2017 (this “Note”)”
 
«подлежащее погашению 30 июня 2017 года (настоящее «Долговое обязательство»)»
     
Section 1.02. Variation to Section 2(e) (Maturity Date) of the Consolidated Note
 
Раздел 1.02. Изменение в Разделе 2(е) (Срок погашения) Консолидированного
долгового обязательства
     
Section 2(e) of the Consolidated Note, as amended by the Prior Amendment
Agreements, shall be amended by deleting it in its entirety and replacing it
with the following:
 
Раздел 2(е) Консолидированного долгового обязательства (c поправками,
внесенными Заключенными ранее дополнительнными соглашениями ) полностью
удаляется и заменяется следующим текстом:
     
“(e)           Maturity Date.  The Maturity Date shall be June 30, 2017.”
 
«(e)           Срок погашения. Сроком погашения является 30 июня 2017 года.»
     
ARTICLE II – MISCELLANEOUS
 
СТАТЬЯ II – РАЗНОЕ
     
Section 2.01. Definitions
 
Раздел 2.01. Определения

 


Page/Стр. 2 of/из 5




 
 

--------------------------------------------------------------------------------

 
 




In this Amendment Agreement No. 3 (including the recitals hereof), terms used
and not otherwise defined herein shall have the meanings ascribed to them in the
Consolidated Note, as amended by the Prior Amendment Agreements.
 
Термины, используемые и не получившие иного определения в настоящем
Дополнительном соглашении №3 (включая его Преамбулу), имеют значения,
закрепленные за ними в Консолидированном долговом обязательстве (c поправками,
внесенными Заключенными ранее дополнительнными соглашениями ).
     
Section 2.02. Effectiveness
 
Раздел 2.02. Вступление в силу
     
This Amendment Agreement No. 3 shall take effect on the date first written
above.
 
Настоящее Дополнительное соглашение №3 вступает в силу с даты, указанной в
первом абзаце настоящего документа.
     
Section 2.03. Continuing Agreement
 
Раздел 2.03. Непрерывность действия договора
     
This Amendment Agreement No. 3 is supplemental to, and shall be construed as one
with the Consolidated Note, as amended by the Prior Amendment Agreements, and
after the date referred to in Section 2.02 (Effectiveness) hereof and, from that
date, all references to the Consolidated Note and/or in the Consolidated Note to
this “Agreement” shall be deemed to be references to the Consolidated Note,
including the Prior Amendment Agreements, as amended hereby.  The Issuer and
Initial Holder hereby confirm that the Consolidated Note, as amended by the
Prior  Amendment Agreements, remains and shall continue in full force and effect
as expressly amended by this Amendment Agreement No. 3.
 
Настоящее Дополнительное соглашение №3 является дополнением и подлежит
совместному толкованию с Консолидированным долговым обязательством, (c
поправками, внесенными Заключенными ранее дополнительнными соглашениями ), и,
начиная с даты, указанной в Разделе 2.02 (Вступление в силу) настоящего
документа, все ссылки на Консолидированное долговое обязательство и/или все
ссылки в Консолидированном долговом обязательстве на «настоящее Соглашение»,
считаются ссылками на Консолидированное долговое обязательство (включая
Заключенными ранее дополнительнными солашения) c изменениями, внесенными в него
настоящим Дополнительным соглашением №3. Векселедатель и Первичный держатель
настоящим подтверждают, что Консолидированное долговое обязательство (c
поправками, внесенными Заключенными ранее дополнительнными соглашениями )
сохраняет полную юридическую силу и действие в том виде, в котором оно в прямой
форме было изменено настоящим Дополнительным соглашением №3.
     
Section 2.04. Representations and Warranties
 
Раздел 2.04. Заявления и гарантии
     
The Issuer represents and warrants to the Initial Holder that:
 
Векселедатель заявляет и гарантирует Первичному держателю, что:

 
 


Page/Стр. 3 of/из 5




 
 

--------------------------------------------------------------------------------

 
 
 


(a) it is duly organized and validly existing under the laws of the State of
Nevada and has all requisite power and authority, corporate or otherwise, to
enter into, execute, deliver and perform this Amendment Agreement No. 3;
 
 
(a) он является корпорацией, должным образом организованной и действующей в
соответствии с законодательством штата Невада (США), и обладает всеми
необходимыми правами и полномочиями (корпоративными и иными), необходимыми для
подписания, вручения и исполнения настоящего Дополнительного соглашения №3;
     
(b) it has taken all necessary action to authorize the execution, delivery and
performance by it of this Amendment Agreement No. 3;
 
(b) он предпринял все действия, необходимые для обеспечения правомочности
подписания, вручения и исполнения им настоящего Дополнительного соглашения №3;
     
(c) this Amendment Agreement No. 3 has been duly executed and delivered by it
and constitutes its valid and legally binding obligation, enforceable in
accordance with its terms;
 
 
(c) настоящее Дополнительное соглашение №3 было надлежащим образом оформлено и
вручено им и является его действительным юридическим обязательством, подлежащим
исполнению в соответствии с его условиями;
     
(d) the execution, delivery and performance of this Amendment Agreement No. 3
will not violate any applicable law nor will they violate any provision of its
organizational documents nor conflict with or breach or require any consent
under any agreement or instrument to which the Issuer is a party or by which the
Issuer or any of its assets are bound;
 
 
(d) подписание, вручение и исполнение настоящего Дополнительного соглашения №3
не нарушает никаких применимых законов и любых положений его организационных
документов, а также не вступает в конфликт, не нарушает и не требует
согласований по любому соглашению или документу, стороной которого является
Векселедатель, или которыми Векселедатель или любой из его активов связаны;
     
(e) no authorizations, approvals, consents, recordings, filings, exemptions,
registrations, notarizations or other requirements of or with any governmental,
judicial and public bodies of or in the Republic of Kazakhstan are required in
connection with the execution, validity and performance by the Issuer of this
Amendment Agreement No. 3 nor for the enforceability thereof by the Initial
Holder; and
 
 
(e) для целей подписания, действительности и исполнения Векселедателем
настоящего Дополнительного соглашения №3, а также для целей приведения его в
исполнение Первичным держателем, не требуется никаких разрешений, согласований,
одобрений, записей, подачи документов, исключений, регистраций, нотариальных
заверений или других действий со стороны любых правительственных, судебных и
государственных органов Республики Казахстан; и

 
 


Page/Стр. 4 of/из 5




 
 

--------------------------------------------------------------------------------

 
 
 


(e) no authorizations, approvals, consents, recordings, filings, exemptions,
registrations, notarizations or other requirements of or with any governmental,
judicial and public bodies of or in the Republic of Kazakhstan are required in
connection with the execution, validity and performance by the Issuer of this
Amendment Agreement No. 3 nor for the enforceability thereof by the Initial
Holder; and
 
 
(e) для целей подписания, действительности и исполнения Векселедателем
настоящего Дополнительного соглашения №3, а также для целей приведения его в
исполнение Первичным держателем, не требуется никаких разрешений, согласований,
одобрений, записей, подачи документов, исключений, регистраций, нотариальных
заверений или других действий со стороны любых правительственных, судебных и
государственных органов Республики Казахстан; и
     
(f) no payment of any duty or tax and no action whatsoever which has not been
duly and unconditionally obtained, made or taken is necessary or desirable to
ensure the validity, legality and enforceability of this Amendment Agreement No.
3.
 
(f) были должным образом и безоговорочно предприняты все действия, необходимые
или желательные для обеспечения действительности, законности и исполнимости
настоящего Дополнительного соглашения №3, включая оплату любых пошлин или
налогов.
     
Section 2.05. Governing Law
 
Раздел 2.05. Применимое законодательство
     
This Amendment Agreement No. 3 shall be governed by and construed in accordance
with the laws of the State of Utah (without regard to the principles thereof
governing conflicts of laws.)
 
Настоящее Дополнительное соглашение №3 подлежит регулированию и истолкованию в
соответствии с законами штата Юта (США) (без учета содержащихся в них принципов
разрешения коллизий правовых норм).
     
Section 2.06.  Counterparts
 
Раздел 2.06. Экземпляры
     
This Amendment Agreement No. 3 may be executed in several counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same agreement.
 
Настоящее Дополнительное соглашение №3 может быть подписано в нескольких
экземплярах, каждый из которых будет считаться оригиналом, но совместно все эти
экземпляры составляют один и тот же договор.
     
IN WITNESS WHEREOF, the parties hereto, acting through their duly authorized
representatives, have caused this Amendment Agreement No. 3 to be signed in
their respective names as of the date first written above.
 
В УДОСТОВЕРЕНИЕ ЧЕГО Стороны, действуя через своих должным образом
уполномоченных представителей, подписали настоящее Дополнительное соглашение №3
своими именами в дату, указанную в первом абзаце настоящего документа.
     
CASPIAN SERVICES, INC.
 
КОРПОРАЦИЯ «CASPIAN SERVICES»
By:                      /s/Alexey
Kotov                                                      
 
Подпись: /s/ Alexey Kotov 
Name:                       Alexey
Kotov                                                      
 
ФИО:  Alexey Kotov  
Title:                      
CEO                                                      
 
Должность:  CEO   
BAKHYTBEK BAISEITOV
 
БАХЫТБЕК БАЙСЕИТОВ
By:                       /s/ Bakhytbek Baiseitov 
 
Подпись: /s/ Bakhytbek Baiseitov 

 


Page/Стр. 5 of/из 5




 
 
 